

115 SJ 66 IS: Relating to the disapproval of the proposed export to the Government of Qatar of certain defense articles and services.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS2d SessionS. J. RES. 66IN THE SENATE OF THE UNITED STATESNovember 29, 2018Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed export to the Government of Qatar of
			 certain defense articles and services.
	
 That the issuance of a letter of offer with respect to any of the following proposed exports to the Government of Qatar (described in the certification Transmittal No. 18–43, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on November 28, 2018), is hereby prohibited:
 (1)The proposed sale of 40 AIM–120C–7 Advanced Medium Range Air-to-Air Missiles (AMRAAM) (Transmittal Numbered 18–43).
 (2)The proposed sale of 1 spare AIM–120C–7 AMRAAM Guidance Section (Transmittal Numbered 18–43). (3)The proposed sale of 1 spare AIM–120C–7 control section (Transmittal Numbered 18–43).
 (4)The proposed sale of 8 AMRAAM Captive Air Training Missile (CATM–120C) (Transmittal Numbered 18–43).
 (5)The proposed sale of missile containers, classified software for the AN/MPQ–64F1 Sentinel Radar, spare and repair parts, cryptographic and communication security devices, precision navigation equipment, other software, site surveys, weapons system equipment and computer software support, publications and technical documentation, common munitions and test equipment, repair and return services and equipment, personnel training and training equipment, integration support and test equipment, and U.S. Government and contractor, engineering, technical and logistics support services, and other related elements of logistical and program support (Transmittal Numbered 18–43).